Citation Nr: 1450427	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-40 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to October 24, 2012.  

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since October 24, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to January 1988, from May 1988 to May 1992 and from June 2005 to July 2005.   

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran was scheduled to testify before a Veterans Law Judge in October 2011, but failed to appear.  As good cause has not been shown as to why he did not appear, the duty to afford him with a hearing has been met.  38 C.F.R. § 20.700 (2014). 

This appeal was remanded by the Board in February 2012 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to October 24, 2012, the Veteran's psychiatric symptoms have been characterized by depression and insomnia; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2.  For the period since October 24, 2012, the Veteran's psychiatric symptoms have been characterized by avoidance, insomnia and depression; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

3.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to October 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since October 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2014).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to October 24, 2012

For the period prior to October 24, 2012, the Veteran received a 30 percent disability rating for his acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  
In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2014).

Based on the evidence of record, a rating in excess of 30 percent is not warranted for the period prior to October 24, 2012.  As an initial matter, while there is evidence of some psychiatric symptoms, including some specifically listed in the general rating formula, the symptoms are not so severe such that a 50 percent rating is for application.  

For example, at an evaluation in April 2006, the Veteran complained of difficulty sleeping and some intrusive memories.  However, he was fully oriented to person, place and time, had good eye contact and his speech was within normal limits.  His behavior was seen to be appropriate, cooperative and pleasant.  He was attentive, his insight was good and his thought process was normal.  

Next, at a VA examination October 2006, the Veteran stated that he was currently in nursing school full-time, and was participated in work-study programs.  Upon examination, he exhibited no impairment of thought process of communication.  He denied any suicidal or homicidal ideation, his interaction was good, and he appeared fully oriented.  He denied any ritualistic behavior, panic attacks or depression.  

The Veteran's symptoms appear to have been relatively consistent through 2007 and 2008.  Specifically, at a Vet Center evaluation in September 2008, he appeared friendly and cooperative, neat in appearance, and fully oriented to person, place and time.  He did not exhibit any delusions, disorganized thinking or hallucinations.  He also denied any suicidal or homicidal ideation.  

At a more recent VA examination in November 2008, the Veteran appeared neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative and friendly.  Although his affect was somewhat constricted, he appeared oriented to person place and time, his thought process and thought content was unremarkable.  While he did mention a history of panic attacks, he has only experienced two since leaving active duty.  

At mental health evaluations in February and June 2010, he indicated that he was doing relatively well, although he divorced his spouse in 2009.  On both occasions, he was observed to be alert and oriented, appropriately groomed and with a normal affect.  His thought process was normal and goal directed, and his judgment was normal.  There was no indication of significant problems in judgment or insight.  

Finally, at a mental health evaluation in August 2012, the Veteran stated that he experiences occasional nightmares, but his symptoms were otherwise well controlled with medication.  Upon examination, his speech and language were normal, as was his affect.  His insight, judgment and memory were fair and he denied any homicidal or suicidal ideation.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder has some impact on his social functioning, the basis for the 30% finding.  This is not in dispute.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted on these types of symptoms.  For example, at his VA examination in October 2006, he indicated that he was at school full-time and was "happily married" to his spouse.  He stated that he has a teenage daughter with whom he had a "good relationship" with.  Overall, the VA examiner observed the Veteran's social functioning to be "generally good," as he had a good relationship with his wife and daughter, and has other "rewarding social relationships" associated with recreational pursuits.  

While later evaluations indicate that the Veteran divorced in 2009, he stated in July 2010 that he was dating somebody new.  He also stated at that time that he was working as a nurse, where he stated that he was doing well and enjoyed his work.  Therefore, there is no other indication that his social or occupational functioning is limited to the point where a rating in excess of 30 percent is warranted.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

For the period prior to October 24, 2012, the Veteran's GAF scores have varied from 58 (at an evaluation in April 2006) to 70 (in February 2010).  It should also be pointed point out that GAF scores are not dispositive, given the fact that different evaluating psychiatrists may apply the GAF scale differently.  Rather, the claim must be considered based on the totality of the totality of the evidence.  See Mauerhan, 16 Vet. App. at 436. 

Accordingly, the fact that he had a GAF score of 58 on one occasion does not mean that "moderate" symptoms have been present throughout.  Additionally, while GAF scores are helpful in identifying the severity of the Veteran's psychiatric disability on a given spectrum, they are not a substitute for the actual symptoms observed by medical examiners.  Here, the Board finds that GAF scores in the range of 61 to 70 are more consistent with the symptoms the Veteran displayed.  As noted above, such symptoms do not warrant a rating in excess of 30 percent.  Therefore, for these reasons, a rating in excess of 30 percent is not warranted prior to October 24, 2012.  

Since October 24, 2012

In a May 2014 rating decision, the RO assigned a 50 percent disability rating for the Veteran's acquired psychiatric disorder for the period since October 24, 2012 under 38 C.F.R. § 4.130, DC 9411 (2014).  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

After a review of the evidence, a rating in excess of 50 percent is not warranted since October 24, 2012.  First, while there is evidence of some of the symptoms listed in the general rating formula, the symptoms are not so severe such that a 70 percent rating is for application.  Specifically, at a VA examination October 2012, 
The Veteran stated that he had difficulty concentrating and sleeping.  Upon examination, his observable symptoms were limited to anxiety and mild memory loss.  Symptoms such as panic attacks, impairment of memory, abnormal affect, impaired judgment and panic attacks were not shown.  While he did note some suicidal ideation, this lone symptom is insufficient to warrant a 70 percent rating by itself in view of the lack of other contemporaneous symptoms.  

Moreover, at a mental health evaluation in October 2013, the Veteran stated that his mood was "pretty good."  Upon examination, he was observed to be alert and oriented, calm and cooperative, and with a logical thought process.  He denied any suicidal or homicidal ideation, and denied any hallucinations.    

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  Indeed, many of these objective symptoms have not been shown.  While it is true that suicidal ideation was observed at his VA examination in October 2012, this single-point symptom is insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.  

Moreover, the Board does not find other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  Specifically, at his VA examination in October 2012, he indicated that he lives with his girlfriend and has had a very constructive relationship with her.  He also indicated that he was currently employed, and he did not believe that any issues he experienced at work were abnormal from his peers.  

As for the Veteran's GAF scores during this period, his scores have ranged from 49 (at his October 2012 VA examination) to 65 (in October 2013).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Board finds that GAF scores in the range of 51-60 are more consistent with the symptoms the Veteran displayed.  While suicidal ideation was noted on one occasion, other "serious" symptoms have not been noted.  Therefore, for these reasons, a rating in excess of 50 percent is not warranted since October 24, 2012.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of his psychiatric disability according to the appropriate diagnostic codes.  Specifically, while he is a nurse practitioner, there is no indication that he has any specialized training in psychiatric disorders.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

In this regard, it is important for the Veteran to understand that the problems the Veteran has with his disability are not in dispute.  In this regard, if he did not have a problem (or problems) with this disability a compensable evaluation could not be justified, let alone a higher rating.  A 50 percent evaluation his highly significant, very generally indicate a 50% reduction in the ability to work due to the service connected problem.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an initial rating in excess of 30 percent prior to October 24, 2012 and 50 percent since October 24, 2012, is not warranted.  As such, the appeal is denied.

TDIU

Although the Veteran has not specifically claimed entitlement to TDIU, he stated in May 2009 that he had 6 jobs in approximately 8 years.  A claim for TDIU is incorporated into all increased rating claims when raised by the record, this issue is incorporated into the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009);
In its February 2012 Remand, the Board determined that the Veteran's May 2009 statements raised a claim for TDIU.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected for an acquired psychiatric disorder, degenerative joint disease in the knee and lumbar spine, tinnitus, hypertension, and a few other noncompensable disorders.  None of these disabilities is rated at 60 percent or more.  However, for the period since October 24, 2012, he has been rated at 50 percent for his psychiatric disorder, and his overall disability rating has been 70 percent since that time.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have been met, but only for the period since October 24, 2012.

Nevertheless, the evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during any part of the appeal.  Specifically, while he stated a difficulty maintaining employment, he has been either a full-time student or fully employed for the whole period on appeal.  For example, at his VA examination in October 2006, he stated that he has been enrolled in nursing school and was doing well academically.  At an evaluation in August 2008, he indicated that he was still attending school.  More recently, at his VA examination in October 2012, he stated that he was employed as a nurse at a nearby hospital and worked more than 40 hours a week.  Therefore, not only does the evidence not indicate that he is unemployable, but to the contrary that he has been regularly employed or engaged in college studies for the entire period on appeal, with the problems a Veteran with his disability evaluation would have. 

While the Board has also considered the Veteran's statements that he is unemployable due to his service-connected psychiatric disability, it should be reiterated that he is not competent to identify wither his symptoms render him unemployable under VA regulations, despite his training as a nurse practitioner.  Indeed, other than the May 2009 letter, he has never asserted that he is truly unemployable due to his service-connected disabilities.  

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The RO has obtained the Veteran's VA treatment records as well as the psychiatric records from the local Vet Center.  The Veteran has also been provided with VA examinations and, upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to October 24, 2012, is denied.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since October 24, 2012, is denied.  

TDIU is denied  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


